Citation Nr: 0734069	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-24 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for right ankle condition.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Regional Office (RO) that denied service connection for right 
ankle condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary in this case regarding 
the veteran's claim for service connection for right ankle 
condition.

Private medical records from April 2004 report that the 
veteran had ongoing right knee and ankle pain.  The physician 
noted that the veteran's history of a right tibia-fibula 
fracture while in service had significantly contributed to 
the subsequent knee and ankle pain.

A September 2004 VA examination revealed no right ankle 
pathology.  The x-rays reflected a normal right ankle.  The 
examiner noted in the veteran's history that he fractured his 
tibia in 1947, during service, and that he was hospitalized 
for approximately six months following this injury.  The 
examination also revealed that the right ankle showed 0-20 
degrees of dorsiflexion and 0-45 degrees of plantar flexion 
with no valgus or varus angulation, and no evidence of edema 
or effusion.  However, the examiner observed that when the 
veteran stood upright, flat on his feet, the right foot 
tended to rotate outward, lifting the medial aspect of the 
plantar plane, but no angulation was present.

After certification of the case to the Board, the veteran's 
representative submitted a letter from the veteran and 
information from J. Wilton, a private podiatrist, that shows 
the veteran was seen in August and September 2005.  Neither 
the veteran nor his representative has waived initial RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304(c) 
(2006).  Thus, RO has not had an opportunity to review this 
evidence before the appeal came to the Board.

The Board observes that fulfillment of the statutory duty to 
assist under the VCAA also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty, and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

As the presence of a current disability in the right ankle is 
called into question, the RO/AMC should obtain the treatment 
records from the veteran's podiatrist.  If the RO/AMC finds 
there is evidence of a current disability, it should then 
schedule the veteran for a VA medical examination to 
determine whether the right ankle condition is related to 
service.

In addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO/AMC should 
provide corrective VCAA notice.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
advises the veteran that a disability 
rating and effective date will be 
assigned, to include an explanation as to 
the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment since service for his 
right ankle.  After securing the 
necessary authorizations for release of 
this information, to specifically include 
all treatment records from Dr. Wilton, 
the RO/AMC should seek to obtain copies 
of all treatment records referred to by 
the veteran, and which have not already 
been associated with the claims folder.

3.  If evidence of a current disability 
is received, the veteran should then be 
afforded a VA orthopedic examination by a 
physician to determine the nature of any 
right ankle condition and its possible 
relationship to service.  All necessary 
tests should be performed.  If a current 
right ankle disorder is diagnosed, the 
examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
current right ankle disorder is related 
to service to include the in-service 
fractured right tibia.  The rationale for 
any opinion expressed should be set 
forth.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



